Exhibit 10.135 FORM OF JOINDER AGREEMENT THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of , 20, by , a (“Joining Party”), and delivered to KeyBank National Association, as Agent, pursuant to §5.4 of that certain Credit Agreement dated as of December2, 2015, as from time to time in effect (the “Credit Agreement”), by and among GTJ Realty, LP (the “Borrower”), KeyBank National Association, for itself and as the Agent, and the other Lenders from time to time party thereto.Terms used but not defined in this Joinder Agreement shall have the meanings defined for those terms in the Credit Agreement.
